Title: To Thomas Jefferson from Charles Pinckney, 8 March 1808
From: Pinckney, Charles
To: Jefferson, Thomas


                                                
                            Dear Sir

                     
                            Charleston March 8: 1808


                        

                        Our latest intelligence from Europe & Washington inducing an opinion that the Embargo will not soon be taken off, & possibly that a rupture will soon take place with Great Britain, I consider it as my duty to state that our Legislature adjourned in December long before we knew of the Embargo or the receipt of the Blockading Decrees of the belligerent powers & of course made no provision but for a state of peace & Commerce, & that they are not to meet for many months—in this state of things I should wish (if it is not improper) to know as much of Your Opinion of our prospects as to England, as would enable me to determine how far it might be expedient to call our Legislature, or whether it is a measure you would advise.—I should consider any opinion you may give on this subject as confidential, but as under even the existing inconveniences of the Embargo (which is certainly a most wise & prudential measure) & much more so under those which a war would produce, it would be desireable our legislature should be in Session. I have taken the liberty of expressing a wish to know your sentiments, & avail myself of the opportunity of presenting my affectionate respects & best wishes for Your honor & happiness & of assuring You that I am always Dear sir with great regard & Esteem 
                  Yours Truly


                        
                            Charles Pinckney


                     
                        
                    